DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 3/30/2021.  

Claims
Claims 1 and 9 have been amended. 
Claims 3, 6, 11, and 14 have been cancelled.
Claims 1, 2, 4, 5, 7-10, 12, 13, 15, and 16 are currently pending in the application. 

Response to Arguments

101
The examiner agrees that the generation of a digital signature and a source address using a public key in order to perform a blockchain transaction associated with the sequestered carbon integrates the abstract idea into a practical application.  The examiner withdraws the 101 rejection.
103
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

112(f) Claim Interpretation
In regards to the applicant’s arguments regarding the terms “a receiver”, “a processing device”, and “a transmitter” having ordinary and customary meaning in the art, the examiner respectfully disagrees.  The terms do not specify a structure and are generic placeholders coupled with functional language and are not preceded by a structural modifier.  The generic placeholders are being interpreted as the corresponding structure described in the specification.  
The specification in Section [0037] recites the following for the receiver: “The receiving device 202 may be configured to receive data over one or more networks via one or more network protocols. In some instances, the receiving device 202 may be configured to receive data from sequestering entities 104, verifying entities 108, blockchain networks 106, and other systems and entities via one or more communication methods, such as radio frequency, local area networks, wireless area networks, cellular communication networks, Bluetooth, the Internet, etc. In some embodiments, the receiving device 202 may be comprised of multiple devices, such as different receiving devices for receiving data over different networks, such as a first receiving device for receiving data over a local area network and a second receiving device for receiving data via the Internet”.
The specification in Section [0039] recites the following for the processing device: “In some embodiments, the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 218, generation module 220, validation module 222, etc. As used herein, the term "module" may be software or hardware particularly programmed to receive an input, perform one or more processes using the input, and provides an output. The input, 
The specification in Section [0044] recites the following for the transmitter: “The transmitting device 224 may be configured to transmit data over one or more networks via one or more network protocols. In some instances, the transmitting device 224 may be configured to transmit data to sequestering entities 104, blockchain networks 106, verifying entities 108, payment networks 110, and other entities via one or more communication methods, local area networks, wireless area networks, cellular communication, Bluetooth, radio frequency, the Internet, etc. In some embodiments, the transmitting device 224 may be comprised of multiple devices, such as different transmitting devices for transmitting data over different networks, such as a first transmitting device for transmitting data over a local area network and a second transmitting device for transmitting data via the Internet”.  

7.					Claim Objections
The amendment to the claims filed on 3/30/2021 does not comply with the requirements of 37 CFR 1.121(c) because in the limitation "identifying, by a processing device of the processing server, an amount of blockchain currency on a basis of at least the amount of sequestered carbon dioxide and the geographic area from which the sequestered carbon dioxide is sequestered included in the carbon sequestration notification received from the first computing device", the words "amount of sequestered carbon dioxide" should also be underlined.  .  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
The specification in Section [0037] recites the following for the receiver: “The receiving device 202 may be configured to receive data over one or more networks via one or more network protocols. In some instances, the receiving device 202 may be configured to receive data from sequestering entities 104, verifying entities 108, blockchain networks 106, and other systems and entities via one or more communication methods, such as radio frequency, local area networks, wireless area networks, cellular communication networks, Bluetooth, the Internet, etc. In some embodiments, the receiving device 202 may be comprised of multiple devices, such as different receiving devices for receiving data over different networks, such as a first receiving device for receiving data over a local area network and a second receiving device for receiving data via the Internet”.

The specification in Section [0044] recites the following for the transmitter: “The transmitting device 224 may be configured to transmit data over one or more networks via one or more network protocols. In some instances, the transmitting device 224 may be configured to transmit data to sequestering entities 104, blockchain networks 106, verifying entities 108, payment networks 110, and other entities via one or more communication methods, local area networks, wireless area networks, cellular communication, Bluetooth, radio frequency, the Internet, etc. In some embodiments, the transmitting device 224 may be comprised of multiple devices, such as different transmitting devices for transmitting data over different networks, such as a first transmitting device for transmitting data over a local area network and a second transmitting device for transmitting data via the Internet”.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

	
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100145716 A1 (“Zeng”) and US 20110093321 A1 (“Streetman”) and WO 2016112099 A1 (“Madden”) and US 20160342989 A1 (“Davis”).

Per claims 1 and 9, Zeng discloses:
receiving, by a receiver of a processing server (e.g. international carbon bank), a carbon sequestration notification from a first computing system (e.g. GPS satellite), wherein the carbon sequestration notification includes at least an amount of sequestered carbon dioxide (e.g. amount of carbon sequestered)… and an entity identifier (e.g. wire account of depositor) associated with an entity that sequestered the amount of sequestered carbon dioxide (Section [0079]-[0083]);
identifying, by a processing device of the processing server, an amount of currency (e.g. carbon credits) on a basis of at least the amount of sequestered carbon dioxide (e.g. carbon sequestered)… included in the carbon sequestration notification received from the first computing device (Section [0080]-[0083]);
transmitting, by a transmitter of the processing server… amount of currency (e.g. market cash value)… (Section [0083]).

Zeng discloses: receiving a carbon sequestration notification from an entity; verifying that the carbon was sequestered by the entity; and awarding a currency amount based on the carbon sequestration to an account of the entity.  However, Zeng does not specifically disclose wherein the carbon sequestration notification includes… a geographic area from which the sequestered carbon dioxide is sequestered; identifying, by a processing device of the processing server, an amount of currency on a basis of at least the geographic area form which the sequestered carbon dioxide is sequestered included in the carbon sequestration notification received from the first computing device.  However Streetman, in analogous art of carbon credit exchange, discloses:
wherein the carbon sequestration notification includes… a geographic area (e.g. geographic area) from which the sequestered carbon dioxide is sequestered (Section [0035]-[0036]); 
identifying, by a processing device of the processing server, an amount of currency (e.g. carbon credits) on a basis of at least the geographic area (e.g. geographic area) from which the sequestered carbon dioxide is sequestered included in the carbon sequestration notification received from the first computing device (Section [0035]-[0037]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the carbon sequestration notification and the currency amount determination in Zeng to include the use of a geographic area to determine the amount of carbon credits to pay for the carbon sequestration, as taught by Streetman, in order to provide more incentive to people in areas with higher pollution (See Wells Paragraph 10).
	

Zeng/Streetman discloses: receiving a carbon sequestration notification from an entity; verifying that the carbon was sequestered by the entity; and awarding a currency amount based on the carbon sequestration and geographic region to an account of the entity.  However, Zeng/Streetman does not specifically disclose receiving, by the receiver of the processing server, a verification message from a second computing system, wherein the verification message includes at least the entity identifier and an indication of successful verification of the entity as sequestering the amount of sequestered carbon dioxide; transmitting… the identified amount of blockchain currency to a node in a blockchain network.  However Madden, in analogous art of issuing carbon credits, discloses:
 receiving, by the receiver of the processing server, a verification message (e.g. approval) from a second computing system (e.g. HFH recycling verifier or third party verifier), wherein the verification message includes at least the entity identifier and an indication of successful verification of the entity as sequestering the amount of sequestered carbon dioxide (Section [0038], [0039], and [0052]);
transmitting… the identified amount of blockchain currency (e.g. cryptocurrency) to a node in a blockchain network (e.g. blockchain) (Section [0085]-[0087).
It would have been obvious to one of ordinary skill in the art to include in the carbon credit system of Zeng/Streetman the concept of using a separate entity to verify the sequestering and sending the generated carbon credit value to a blockchain as taught by Madden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By utilizing a third party to verify the carbon sequestration, it decreases the chances of fraud by taking advantage of an unbiased third party to verify that the carbon credit requester did what they said they did.  
Further Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the blockchain in Madden for the traditional banking system of Zeng.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Zeng/Streetman/Madden discloses: receiving a carbon sequestration notification from an entity; verifying, using a third party, that the carbon was sequestered by the entity; and awarding a cryptocurrency amount based on the carbon sequestration and a geographic location to an account in a blockchain.  However Zeng/Streetman/Madden does not specifically disclose: generating, by a processing device of the processing server, a digital signature using a private key of a cryptographic key pair associated with a blockchain wallet of the processing server; identifying, by the processing device of the processing server, a destination address associated with the entity based on at least the entity identifier; using a public key of the cryptographic key pair, generating, by the processing device of the processing server, a source address of a first block of the blockchain; transmitting, by a transmitter of the processing server, at least the digital signature, destination address, the generated source address of the first block on the blockchain, and the identified amount of blockchain currency to a node in a blockchain network.  However Davis, in analogous art of blockchain transactions, discloses:
generating, by a processing device of the processing server (e.g. processing server), a digital signature (e.g. digital signature) using a private key (e.g. private key) of a cryptographic key pair associated with a blockchain wallet (e.g. electronic wallet) of the processing server (Section [0030], [0039], [0043], [0068], [0069], and [0078]-[0083]); 
identifying, by the processing device of the processing server (e.g. processing server), a destination address (e.g. address identifier for the payee) associated with the entity based on at least the entity identifier (e.g. public key) (Section [0078]-[0083];
using a public key (e.g. public key) of the cryptographic key pair, generating, by the processing device of the processing server, a source address (e.g. address identifier for the payee) of a first block of the blockchain (Section [0080]) 
transmitting, by a transmitter of the processing server, at least the digital signature (e.g. digital signature), destination address (e.g. payee address identifier), the generated source address (e.g. account identifier associated with the payer) of the first block of the blockchain, and the identified amount of blockchain currency (e.g. transaction amount) to a node in a blockchain network (e.g. blockchain network) (Section [0060], [0079]-[0083]).



Per claims 2 and 10, Zeng/Streetman/Madden/Davis discloses all of the limitations of claims 1 and 9 above.  Davis Further discloses:
storing, in a memory of the processing server (e.g. processing server), the private key (e.g. private key) of the cryptographic key pair (Section [0043]).

Per claims 4 and 12, Zeng/Streetman/Madden/Davis discloses all of the limitations of claims 1 and 9 above.  Davis Further discloses:
the entity identifier is a public key (e.g. public key) of a key pair associated with the entity, and identifying the destination address includes generating the destination address (e.g. address identifier for the payee) using the public key (e.g. public key) (Section [0078]-[0080]).

Per claims 5 and 13, Zeng/Streetman/Madden/Davis discloses all of the limitations of claims 1 and 9 above.  Davis Further discloses:
storing, in a memory of the processing server (e.g. processing server), an entity profile (e.g. account profiles) associated with the entity, wherein the entity profile includes at least the entity identifier (e.g. account identifier) and a public key (e.g. associated address identifiers) of a key pair associated with the entity, wherein identifying the destination address includes generated the destination address using the public key (e.g. associated address identifiers) (Section [0054] and [0064]).


Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng/Streetman/Madden/Davis, as applied to claims 1 and 9 above, in further view of US 20190081789 A1 (“Madisetti”).

Per claims 7 and 15, Zeng/Streetman/Madden/Davis discloses depositing cryptocurrency (e.g. carbon credits) in the blockchain for a user account in claims 1 and 9 above.  Zeng/Streetman/Madden/Davis does not specifically disclose receiving, by the receiver of the processing server, a withdrawal request, wherein the withdrawal request includes at least a specified blockchain amount and a transaction account number; initiating, by the processing device of the processing server, a payment transaction for payment of an amount of fiat currency based on the specified blockchain amount from a first transaction account to a second transaction account, wherein the second transaction account is associated with the transaction account number.  However Madisetti, in analogous art of blockchain transactions discloses:
receiving, by the receiver of the processing server, a withdrawal request (e.g. withdraw), wherein the withdrawal request includes at least a specified blockchain amount (e.g. certain amount of tokens) and a transaction account number (e.g. linked bank account) (Section [0086]-[0088]); 
initiating, by the processing device of the processing server, a payment transaction for payment of an amount of fiat currency (e.g. fiat) based on the specified blockchain amount (e.g. withdrawal amount) from a first transaction account to a second transaction account, wherein the second transaction account is associated with the transaction account number (e.g. linked bank account) (Section [0086]-[0088]).
It would have been obvious to one of ordinary skill in the art to include in the carbon credit blockchain transaction system of Zeng/Streetman/Madden/Davis the concept of withdrawing fiat currency from the cryptocurrency account as taught by Madisetti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Zeng discloses in section [0083] that the user can keep carbon credits in their account and exchange them for cash on a later date.  One of ordinary skill in the art would have realized that it would also be obvious to replace the cryptocurrency withdrawal technique of Zeng/Streetman/Madden/Davis with the specific cryptocurrency withdrawal technique of Madisetti and the results would be predictable.      

Per claims 8 and 16, Zeng/Streetman/Madden/Davis/Madisetti discloses all of the limitations of claims 7 and 15 above.  Madisetti further discloses:
wherein the withdrawal request further includes a transaction notification (e.g. token smart contract) (Section [0086]-[0088]); 
the transaction notification (e.g. token smart contract) includes an identification value associated with a blockchain transaction (e.g. blockchain) (Section [0086]-[0088]);
the blockchain transaction includes a recipient address (e.g. account address) generated using a public key of the cryptographic key pair (e.g. public-private keys) and the specified blockchain amount (e.g. balance) (Section [0086]-[008]).
The motivation to combine Madisetti with Zeng/Streetman/Madden/Davis is disclosed above in the examination of claims 7 and 15.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685


/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685